Citation Nr: 0606175	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the thoracolumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (arthritis) of the right 
shoulder.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January 1984 to 
February 2004, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
thoracolumbar spine has caused no incapacitating episodes; 
nor are there objective neurologic abnormalities, an abnormal 
gait, or an abnormal spinal contour.  

2.  Forward flexion of the thoracolumbar spine was to 
95 degrees on the initial VA examination in September 2003; 
the combined range of motion of the thoracolumbar spine on 
that examination was 240 degrees.  

3.  Forward flexion of the thoracolumbar spine was limited by 
pain to 50 degrees on the most recent VA examination on 
January 24, 2005; the combined range of motion of the 
thoracolumbar spine on that examination was 190 degrees.  

4.  There is X-ray evidence of minimal arthritis in the right 
shoulder.  

5.  The right shoulder demonstrated a normal range of motion 
on the first VA examination of the appellant in September 
2003, but a private physician reported in July 2004 that the 
appellant experienced pain abducting the right shoulder 
beyond 90 degrees.  

6.  Range of motion figures for the right shoulder as 
reported on the most recent VA examination of the appellant 
were considered to be unreliable due to his exaggerations and 
resistance.  


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent is not 
warranted for the service-connected degenerative disc disease 
of the thoracolumbar spine prior to January 24, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  

2.  Effective January 24, 2005, a disability rating of 
20 percent is warranted for the service-connected 
degenerative disc disease of the thoracolumbar spine.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5243 (2005).  

3.  An initial rating in excess of 10 percent is not 
warranted for the service-connected arthritis of the right 
shoulder.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.59, 4.71a, Diagnostic Code 5003-5201 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The appellant's initial claim for VA disability compensation 
benefits included a form which was signed and acknowledged by 
the appellant in August 2004, which was intended to satisfy 
the notification requirements of the VCAA pertaining to the 
appellant's original claims seeking service connection for 
several disabilities, including the low back and right 
shoulder disabilities at issue in the present appeal.  A 
precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003) held that, in appeals such as the present one which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim.  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c).  The required statement of the case was issued to 
the appellant on February 2, 2005.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations with respect to the current appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and all 
relevant private medical records identified by the appellant 
have also been obtained and reviewed.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Although the appellant has consistently 
complained that the official VA examinations were short and 
superficial, and that the VA examiners miscalculated the 
range of motion in his low back and right shoulder, he has 
not specified the nature or the extent of this 
miscalculation, and the VA examination reports appear to be 
complete and accurate in all respects.  The appellant has 
already been accorded a second VA examination on the basis of 
his complaints about the first such examination; and it was 
also reported on the most recent VA examination that the 
appellant appeared to be exaggerating his symptoms and 
resisting the range of motions tests.  Thus, the evidence 
does not present a factual basis warranting yet another VA 
examination.  See 38 C.F.R. § 3.159(c)(4).  Moreover, private 
medical reports submitted by the appellant have also been 
considered in the RO's rating actions.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issues were initially 
adjudicated by the RO in February 2001 and last adjudicated 
with the issuance of the statement of the case in February 
2005, to which the appellant has not responded in a 
substantive way.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed these claims following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

The initial ratings at issue in this appeal are effective on 
March 1, 2004, the date after the appellant's retirement from 
active military service.  Thus, the rating criteria 
pertaining to a spinal disability and an intervertebral disc 
syndrome which were effective on September 26, 2003, are 
controlling.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).



A.  Degenerative Disc Disease of the Thoracolumbar Spine:  

Service connection has been established for degenerative disc 
disease of the thoracolumbar spine, effective from March 1, 
2004.  This disability is rated as an intervertebral disc 
syndrome.  Rating this spinal disability as arthritis would 
produce the same results.  

Under the rating criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour; 
or if there is a vertebral body fracture with loss of 
50 percent or more of the vertebral height.  A 20 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

Under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, a maximum 60 percent 
evaluation is warranted for intervertebral disc syndrome when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months, and a 10 percent evaluation is assigned 
with the incapacitating episodes having a total duration of 
at least 1 week, but less than 2 weeks, during the past 
12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.  

The appellant was examined for official purposes in September 
2003 before his retirement from active service.  The examiner 
reported that flexion of the lumbar spine was to 95 degrees; 
extension was to 35 degrees; right and left lateral flexion 
was to 40 degrees on each side; and right and left rotation 
was to 35 degrees, bilaterally.  The combined range of motion 
of the thoracolumbar spine as reported on this examination 
was 240 degrees.  This reported range of motion was not 
further limited by fatigue, weakness, lack of endurance, or 
incoordination.  There was no sign of ankylosis, abnormal 
gait, abnormal spinal contour, radiculopathy or other 
neurological abnormalities, muscle spasm, or local 
tenderness.  X-ray studies disclosed minimal degenerative 
(arthritis) changes in the lumbosacral spine.  These clinical 
findings are not consistent with more than the initial 
10 percent rating assigned by the RO, nor are clinical 
findings consistent with a higher rating reported in private 
medical records submitted by the appellant which date from 
January to July 2004.  

On the most recent VA examination of the appellant on 
January 24, 2005, there was no history of any incapacitating 
episodes during the previous 12 months.  Forward flexion of 
the lumbosacral spine was limited by pain to 50 degrees, 
although the appellant could flex with pain up to 70 degrees; 
extension was to 20 degrees; right and left lateral flexion 
was to 30 degrees on each side; and right and left rotation 
was to 50 degrees on each side.  The combined range of motion 
for the thoracolumbar spine on this examination was 
190 degrees.  The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive 
of disability.  38 C.F.R. § 4.59.  Thus, using the figure of 
50 degrees, rather than 70 degrees, as defining the 
limitation of forward flexion of the spine, a 20 percent 
rating would be justified, effective from the date of this 
examination, January 24, 2005.  The Board has noted that the 
VA examiner in January 2005 commented that the appellant 
appeared to be exaggerating, resisting and keeping stiff 
throughout this examination, but he did not specifically 
state that the reported thoracolumbar range of motion figures 
were unreliable for this reason, as he did with the right 
shoulder figures.  Accordingly, the Board will grant an 
increased rating to 20 percent, but no more, for the 
thoracolumbar spinal disability, effective January 24, 2005, 
the date of the VA examination which showed increased 
limitation of forward lumbar flexion.  



B.  Degenerative Arthritis of the Right Shoulder:

Service connection has been granted for degenerative joint 
disease (arthritis) of the right shoulder, effective from 
March 1, 2004.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate as 
follows:  with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted; with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5010-5003.  

The Rating Schedule provides that limitation of arm or 
shoulder motion at shoulder level (90 degrees) will be rated 
20 percent disabling on both the major and minor sides.  A 
limitation of shoulder motion to midway between the side and 
shoulder level (45 degrees) will be rated 20 percent 
disabling on the minor side, and 30 percent disabling on the 
major side.  Finally, a limitation of shoulder motion to 
25 degrees from the side will be rated 30 percent disabling 
on the minor side, and 40 percent disabling on the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Higher 
ratings require ankylosis of the shoulder joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

On the initial official examination of the appellant in 
September 2003, a full range of right shoulder motion, 
including flexion and abduction to 180 degrees, was reported.  
There was no additional limitation of right shoulder motion 
due to fatigue, weakness, lack of endurance, or 
incoordination.  However, a private physician who examined 
the appellant in July 2004 reported that he experienced pain 
abducting the right shoulder beyond 90 degrees; and this 
forms the factual basis for the initial rating of 10 percent.  

On the most recent VA examination of the appellant in January 
2005, X-ray films disclosed minimal arthritis of the right 
shoulder joint; however, the range of motion figures reported 
for the right shoulder on this examination were deemed to be 
unreliable by the examiner due to the appellant's 
exaggerations and resistance to testing.  However, there was 
no abnormality of the right shoulder contour noted by the 
examiner, and there was no deformity of the right shoulder 
found at this time.  The musculature of the right shoulder 
was normal, and there was no tenderness, no weakness, no 
instability, and no abnormal movement of the right shoulder 
noted on this examination.  There was no evidence of 
ankylosis of the right shoulder reported at any time.  The 
reliable clinical findings reported on the January 2005 VA 
examination, or the information reported in private medical 
records dating from January to July 2004, do not demonstrate 
a decreased range of motion in the right shoulder or 
otherwise show entitlement to an initial rating in excess of 
the current rating of 10 percent.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for these disabilities and the manifestations 
of these disabilities are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

An initial rating for degenerative disc disease of the 
thoracolumbar spine in excess of 10 percent is denied prior 
to January 24, 2005.  

Effective January 24, 2005, a rating of 20 percent, but no 
more, is granted for degenerative disc disease of the 
thoracolumbar spine, subject to the law and regulations 
governing the award and payment of monetary benefits.  

An initial rating for arthritis of the right shoulder in 
excess of 10 percent is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


